81971: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-16623: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 81971


Short Caption:DAYCO FUNDING CORP. VS. MONA, JR.Court:Supreme Court


Related Case(s):70833, 78785, 78811, 82638


Lower Court Case(s):Clark Co. - Eighth Judicial District - A702041Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:11/10/2020 / Haire, PaulSP Status:Completed


Oral Argument:Oral Argument Location:


Submission Date:03/18/2022How Submitted:On Briefs








+
						Party Information
					


RoleParty NameRepresented By


Appellant/Cross-RespondentDayco Funding CorporationBart K. Larsen
							(Shea Larsen)
						Kyle M. Wyant
							(Shea Larsen)
						


RespondentIsaac NormanJohn Messinger Netzorg
							(Law Offices of John M. Netzorg)
						


Respondent/Cross-AppellantMichael J. Mona, Jr.Chad F. Clement
							(Marquis Aurbach Coffing)
						Terry A. Coffing
							(Former)
						
							(Marquis Aurbach Coffing)
						Kathleen A. Wilde
							(Marquis Aurbach Coffing)
						


Respondent/Cross-AppellantMona Family TrustChad F. Clement
							(Marquis Aurbach Coffing)
						Terry A. Coffing
							(Former)
						
							(Marquis Aurbach Coffing)
						Kathleen A. Wilde
							(Marquis Aurbach Coffing)
						


Respondent/Cross-AppellantRhonda Helene MonaChad F. Clement
							(Marquis Aurbach Coffing)
						Terry A. Coffing
							(Former)
						
							(Marquis Aurbach Coffing)
						Kathleen A. Wilde
							(Marquis Aurbach Coffing)
						





Docket Entries


DateTypeDescriptionPending?Document


10/21/2020Filing FeeFiling Fee Due.  (SC)


10/21/2020Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (SC)20-38539




10/21/2020Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days.  (SC)20-38541




10/21/2020Notice/OutgoingIssued Notice to File Case Appeal Statement/Civil. Due date: 10 days.  (SC)20-38543




10/21/2020Filing FeeE-Payment $250.00 from Bart K. Larsen.  (SC)


10/22/2020Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. Docketing Statement mailed to counsel for appellant - due: 21 days. (SC).20-38730




10/29/2020Notice of Appeal DocumentsFiled Case Appeal Statement. (SC)20-39672




10/30/2020Docketing StatementFiled Docketing Statement Civil Appeals. (SC)20-39763




11/03/2020Filing FeeFiling Fee due for Cross-Appeal. (Respondents/Cross-Appellants, Mona) (SC)


11/03/2020Notice of Appeal DocumentsFiled Notice of Cross-Appeal. (Respondents/Cross-Appellants, Mona) (SC)20-40049




11/03/2020Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days. (Cross-Appeal) (SC)20-40051




11/03/2020Filing FeeE-Payment $250.00 from Kathleen A. Wilde. (SC)


11/05/2020Notice/OutgoingIssued Notice of Modification of Caption. Parties are advised to notify this office in writing within 10 days if the caption as modified does not accurately reflect the status of the parties. (SC)20-40366




11/10/2020Settlement NoticeFiled Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: Paul M. Haire. (SC)20-41045




11/17/2020Notice/IncomingFiled Notice of Modification of Caption from Appellant/Cross-Respondent, Dayco Funding. (SC)20-41833




11/17/2020Notice/OutgoingIssued Notice of Modification of Caption. Parties are advised to notify this office in writing within 10 days if the caption as modified does not accurately reflect the status of the parties. (SC)20-41835




11/24/2020Docketing StatementFiled Respondent/Cross-Appellant's Docketing Statement Civil Appeals. (SC)20-42890




12/03/2020Settlement Program ReportFiled ECAR/Appropriate for Settlement Program. This case is appropriate for mediation and a settlement conference is scheduled for February 23, 2021 at 9:30 AM. (SC)20-43769




02/19/2021Settlement Program ReportFiled Interim Settlement Program Report. The settlement conference is continued to the following date: March 3, 2021, at 9:00 AM via BlueJeans videoconference. (SC)21-05060




03/10/2021Settlement Program ReportFiled Final Report/No Settlement. The parties were unable to agree to a settlement of this matter. (SC)21-06970




03/16/2021Settlement Order/ProceduralFiled Order: No Settlement/Briefing Reinstated. The parties were unable to agree to a settlement.  Appellant/cross-respondent (appellant) and respondents/cross-appellants (cross-appellants) shall each have 14 days from the date of this order to file and serve a transcript request form.  Appellant shall have 90 days from the date of this order to file and serve the opening brief and appendix on appeal.  Respondent shall have 30 days from the service of appellant's opening brief on appeal to file and serve an answering brief.  Cross-appellants shall have 30 days from service of the opening brief on appeal to file and serve a combined answering brief on appeal and opening brief on cross-appeal. Appellant shall have 30 days from service of respondent's answering brief to file a reply brief and 30 days from service of the combined answering brief on appeal and opening brief on cross-appeal to file and serve the combined reply brief on appeal and answering brief on cross-appeal.  Finally, cross-appellants shall have 14 days from service of appellant's combined reply brief on appeal and answering brief on cross-appeal to file and serve a reply brief on cross-appeal. (SC)21-07572




03/29/2021Transcript RequestFiled Respondent/Cross-Appellants' Certificate of No Transcript Request. (SC)21-09009




05/07/2021Order/ProceduralFiled Order Consolidating Appeals.  Dayco Funding Corporation (Dayco) shall have 7 days from the date of this order to serve and file, in this court, a file-stamped transcript request form in Docket No. 81971.  Dayco shall have until June 14, 2021, to file and serve the opening brief and appendix in Docket No. 81971. Isaac Norman shall have 30 days from service of the opening brief to file and serve his answering brief in Docket No. 81971.  Michael Mona Jr. and Rhonda Mona, as Trustees of the Mona Family Trust and Michael Mona, Jr., an Individual (Mona), shall have 30 days from service of the opening brief to file and serve a combined answering brief on appeal and opening brief on cross-appeal in Docket No. 81971 and opening brief in Docket No. 82638.  Within the same time period, Mona may file an appendix in Docket No. 82638, if deemed necessary.  Dayco shall have 30 days from the latest served of either Norman's answering brief or Mona's combined brief to file and serve a combined reply brief on appeal and answering brief on cross-appeal in Docket No. 81971 and answering brief in Docket No. 82638.  Mona shall have 30 days from service of Dayco's combined brief to file and serve a combined reply brief in Docket No. 81971 and reply brief in Docket No. 82638.  Nos. 81971/82638.  (SC)21-13142




05/10/2021Transcript RequestFiled Notice of No Transcripts to Be Requested.  Nos. 81971/82638. (SC)21-13251




06/15/2021Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Appellant/cross-respondent's opening brief and appendix in Docket No. 81971 due: June 28, 2021.   Nos. 81971/82638.  (SC)21-17203




06/28/2021BriefFiled Appellant's Opening Brief.  Nos. 81971/82638. (SC)21-18517




06/28/2021AppendixFiled Joint Appendix Vol. II. Nos. 81971/82638.  (SC)21-18591




06/28/2021AppendixFiled Joint Appendix Vol. I.  Nos. 81971/82638.  (SC)21-18592




06/28/2021AppendixFiled Joint Appendix Vol. III.  Nos. 81971/82638.  (SC)21-18593




06/28/2021AppendixFiled Joint Appendix Vol. IV. Nos. 81971/82638.  (SC)21-18594




06/28/2021AppendixFiled Joint Appendix Vol. V.  Nos. 81971/82638.  (SC)21-18595




06/28/2021AppendixFiled Joint Appendix Vol. VI.  Nos. 81971/82638.  (SC)21-18596




06/28/2021AppendixFiled Joint Appendix Vol. VIII.  Nos. 81971/82638.  (SC)21-18597




06/28/2021AppendixFiled Joint Appendix Vol. VII.  Nos. 81971/82638.  (SC)21-18598




07/27/2021MotionFiled Respondent Isaac Norman's Motion to Extend Time to File Answering Brief.  Nos. 81971/82638.  (SC)21-21782




07/28/2021Notice/OutgoingIssued Notice Motion/Stipulation Approved.  Respondent Isaac Norman's Answering Brief due: August 27, 2021.  Nos. 81971/82638. (SC)21-21801




07/28/2021MotionFiled Respondents/Cross-Appellants' Motion for Extension of Time to File The Mona Parties' Combined Brief in Case No. 81971 and Opening Brief and Appendix in Case No. 82638 (First Request). Nos. 81971/82638.  (SC)21-21839




07/28/2021Notice/OutgoingIssued Notice Motion/Stipulation Approved.  Respondents/Cross-Appellants' Answering Brief/Opening Brief due: August 27, 2021.  Nos. 81971/82638. (SC)21-21847




09/03/2021BriefFiled The Mona Parties' Consolidated Answering Brief/Opening Brief on Cross-Appeal for Case No. 81971 and Opening Brief for Case No. 82638 (REJECTED PER NOTICE ISSUED 09/07/21). Nos. 81971/82638. (SC)


09/04/2021BriefFiled The Mona Parties' Consolidated Answering Brief/Opening Brief on Cross-Appeal For Case No. 81971 and Opening Brief for Case No. 82638 (REJECTED PER NOTICE ISSUED 09/07/21).  Nos. 81971/82638. (SC)


09/04/2021BriefFiled Respondent Isaac Norman's Reply to Appellant's Opening Brief (REJECTED PER NOTICE ISSUED 09/07/21).  Nos. 81971/82638.  (SC)


09/07/2021Notice/OutgoingIssued Notice of Rejection of Filed Document.  The Mona Parties' Consolidated Answering Brief/Opening Brief on Cross-Appeal for Case No. 81971 and Opening Brief for Case No. 82638.  Nos. 81971/82638. (SC)21-25940




09/07/2021Notice/OutgoingIssued Notice of Rejection of Filed Document.  Respondent Isaac Norman's Reply to Appellant's Opening Brief.  Nos. 81971/82638. (SC)21-25946




09/08/2021MotionFiled Respondents/Cross-Appellants' Motion for Leave to File Late Combined Brief. Nos. 81971/82638.  (SC)21-26057




09/08/2021BriefFiled The Mona Parties' Consolidated Answering Brief/Opening Brief on Cross-Appeal for Case No. 81971 and Opening Brief for Case No. 82638.  Nos. 81971/82638. (SC)21-26061




09/08/2021MotionFiled Respondent Isaac Norman's Motion for Leave to File Late Answering Brief.  Nos. 81971/82638. (SC)21-26059




09/08/2021BriefFiled Respondent's (Isaac Norman) Answering Brief. Nos. 81971/82638 (SC)21-26088




09/10/2021Order/ProceduralFiled Order Granting Motions. The motions for extensions of time filed by Michael J. Mona, Jr.; Rhonda H. Mona, and Isaac Norman are granted. The briefs were filed on September 8, 2021.  Dayco Funding Corp. shall have 30 days from the date of this order to file and serve a combined reply brief on appeal and answering brief on cross-appeal in Docket No. 81971 and answering brief in Docket No. 82638.  Thereafter, briefing shall proceed as set forth in this court's May 7, 2021, order. Nos. 81971/82638 (SC)21-26293




10/12/2021Order/Clerk'sFiled Order Granting Telephonic Extension.  Appellant/cross-respondent shall have until October 25, 2021, to file and serve the reply brief on appeal and answering brief on cross-appeal in Docket No. 81971 and answering brief in Docket No. 82638.  Nos. 81971/82638.  (SC)21-29266




10/12/2021BriefFiled Appellant/Cross-Respondent's Dayco Funding Corporation's Consolidated Reply Brief/Answering Brief on Cross-Appeal. Nos. 81971/82638 (SC)21-29277




11/19/2021Case Status UpdateBriefing Completed/To Screening. No Reply Brief on Cross-Appeal filed. Nos. 81971/82638. (SC).


03/18/2022Order/ProceduralFiled Order/Submit on Briefs. Cause appearing, oral argument will not be scheduled and this matter shall stand submitted for decision to the Sothern Nevada Panel as of the date of this order on the briefs filed herein. Nos 81971/82638. (SC)22-08605




04/07/2022Notice/IncomingFiled Respondent's Notice of Appearance and Change of Counsel. Nos. 81971/82638 (SC)22-10959




04/07/2022MotionFiled Joint Motion to Dismiss Appeal No. 82638. Nos. 81971/82638 (SC)22-10960




04/13/2022Order/ProceduralFiled Order Dismissing Appeal in Docket No. 82638.  The parties' joint motion for a voluntary dismissal of the appeal in Docket No. 82638 is granted.  The appeal in Docket No. 82638 only is dismissed.  Nos. 81971/82638. (SC)22-11675




05/25/2022Order/DispositionalFiled Order Affirming in Part, Reversing in Part and Remanding.  "ORDER the judgment of the district court AFFIRMED IN PART AND REVERSED IN PART AND REMAND this matter to the district court for proceedings consistent with this order."  SNP22-JH/LS/DH.  (SC)22-16623




06/20/2022RemittiturIssued Remittitur. (SC)22-19365




06/20/2022Case Status UpdateRemittitur Issued/Case Closed. (SC)


07/14/2022RemittiturFiled Remittitur. Received by District Court Clerk on June 28, 2022. (SC)22-19365





Combined Case View